EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Thomas Lee on 01/13/2021.
The application has been amended as follows: 

Claim 18 
In claim 18, line 18, the word  "another" has been deleted.  
Claim 21 
In claim 21, line 2, the word "walls" has been deleted and the word – wall -- inserted therefor.  

In claim 21, line 5, the phrase "the remaining part" has been deleted and the phrase – a remaining part -- inserted therefor.  
Claim 23 
In claim 23, line 2, the word  "other" has been deleted.  

Claim 25 
In claim 25, line 1, the word "it" has been deleted and the phrase – the curtain wall -- inserted therefor.  

In claim 25, line 5, the phrase "a compartment" has been deleted and the phrase – the compartment -- inserted therefor.  

Claim 26 
In claim 26, lines 1-3, the phrase "A sealing in the form…claim 14" has been deleted and the phrase – The wall element of Claim 15 -- inserted therefor.  


Reasons for Allowance
Claims 14-26 are allowable. 
The prior art of record fails to teach or adequately suggest a wall element for a curtain wall with the combination of characteristics specified in the independent claim.  These include frames of mullions and transoms that have compartments with rebates. The mullion profiles have an outside wall that faces the outside of the curtain wall, sidewalls that face the compartment and partition walls that are distant from the sidewalls. The sidewall and outside wall form part of the rebate and rebate. The sidewall faces the compartment. A partition wall is located at a distance from the inside wall. A connecting wall is located between the outside wall and the partition wall. The corner piece has a U-shaped body with a back and legs that grip over the connecting wall of the rebate. There is no cogent reasoning that is unequivocally independent of hindsight 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art included on the attached PTO-892 is made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Barlow whose telephone number571-270-1158.  The examiner can normally be reached on Monday – Friday 9 am – 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/Adam Barlow/
Art Unit 3633

/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633